NOTICE OF ALLOWANCE 
Examiner acknowledges receipt of the reply filed 5/17/2022, in response to the restriction requirement mailed 5/17/2022.
Claims 1-46 are pending.
Claims 1-23 are allowed on the merits in this office action.  Claims 24-46 are cancelled herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 7/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of U.S. Patent No. 10,632,168 and U.S. Appl. No. 17/749729 has been reviewed and is accepted.  The terminal disclaimer has been recorded. See PAIR.

Election/Restrictions
Applicant’s election of Group 1 (claims 1-23) without traverse in the reply filed on 5/17/2022 is acknowledged.
The Group election of the restriction requirement mailed 3/21/2022 is rendered moot by the cancellation of claims 24-46 (Group 2) in the amendment set forth herein.

Applicant’s election of latanoprost, dry eye syndrome, and direct as the species of therapeutic compound, diseases/disorder, and means of attachment, respectively, in the reply filed on 5/17/2022 is acknowledged.  The election was made without traverse.
Because all the species has been rejoined for prosecution, the restriction requirement between species as set forth in the Office action mailed on 3/21/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeff Mills on 7/12/2022.
The claims have been amended as follows: 

1. (Currently Amended) A composition 

24-46. (Cancelled)

Claims 2-23 are allowed as set forth in the amendment filed 4/3/2020.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: a composition of treating an ocular disease, disorder or wound selected from the recited Markush group of disorders, comprising (a) at least one collagen mimetic peptide (CMP) of SEQ ID NO: 1 and (b) one or more pharmaceutically suitable carriers is free of the prior art. 
The closest art to the instant claims is:
Dada et al. (J. Glaucoma 22:659-662 (2013)- cited in IDS filed 8/4/2020) is a journal article discussing results of a retrospective study which included 33 eyes of 24 patients with primary open-angle glaucoma who underwent fornix-based trabeculectomy with subconjunctival Ologen implant and mitomycin C (MMC) (0.1 mg/mL x 1 min) between October 2008 and April 2010 (abstract).  Ologen is a porous collagen matrix scaffold.  The reference does not teach or suggest a CMP of SEQ ID NO: 1.
Yang et al. (U.S. 2016/0215018 - cited in IDS filed 8/4/2020), teach a pharmaceutical composition for preventing or treating an ocular surface disease (e.g., corneal disease), wherein the pharmaceutical composition includes, as an active component, the collagen type II α1 based peptide GQDGLAGPK (SEQ ID NO: 2). The reference does not teach or suggest a CMP of SEQ ID NO: 1.
Devore et al. (U.S. 2013/0129807 - cited in IDS filed 8/4/2020) teach collagen-based constructs for use in drug delivery and methods of treatment comprising the collagen constructs (abstract; paras. [0030], [0034], [0128]-[0131], [0134]-[0136], and [0151]).  Devore et al. teach that collagen-based drug delivery provides a simple and effective means of delivering pressure-lowering agents directly to the affected site to treat glaucoma and ocular hypertension (para. [0131]). Devore et al. teach administration of collagen-latanoprost constructs to glaucoma patients to treat the glaucoma (e.g., paras. [0035], [0051], [0068], [0107]-[0109], [0120], [0132], [0172]; Exs. 1-2; claim 17).  The reference does not teach or suggest a CMP of SEQ ID NO: 1.
Accordingly, instant claims 1-23 are free of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-23 are allowed.  Claim 1 is allowed as set forth in the above Examiner’s amendment.  Claims 2-23 are allowed as set forth in the amendment filed 4/3/2020.  Claims 24-46 are cancelled herein.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/Examiner, Art Unit 1654                                                                                                                                                                                                        
/JULIE HA/Primary Examiner, Art Unit 1654